Citation Nr: 1744180	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  11-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee instability.

2.  Entitlement to a rating in excess of 30 percent for right knee instability.

3.  Entitlement to a rating in excess of 10 percent for post-operative left knee degenerative joint disease (DJD).

4.  Entitlement to a rating in excess of 10 percent for post-operative right knee DJD.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to January 1992, including in the Southwest Asia Theater of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of those proceedings is of record.

In October 2015, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran has evidenced severe bilateral knee instability.

2.  At no point during the appeal period has the Veteran's left or right knee flexion been limited to 45 degrees, nor has his left or right knee extension been limited to 10 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2016).    

2.  The criteria for a rating in excess of 30 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2016).    
3.  The criteria for a rating in excess of 10 percent for post-operative left knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).    

4.  The criteria for a rating in excess of 10 percent for post-operative right knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claim under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  See 38 U.S.C.A. § 7104(a); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001). 

The Veteran is currently in receipt of a 30 percent rating for instability of each knee under Diagnostic Code 5257.  He also has separate 10 percent ratings for DJD of each knee under Diagnostic Code 5010.  See VAOPGCPREC 23-97.  The Veteran asserts that higher ratings are warranted based on his current symptomatology.  Specifically, he maintains that he is in pain every day, that he wears knee braces and uses a cane when ambulating; that he can no longer coach softball, walk up and down stairs or squat and that he has fallen before because of his knees. 
Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Although pain may be a cause or manifestation of functional loss, pain by itself does not constitute a functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, painful motion is generally deemed to warrant the minimum compensable rating for a joint, even if there is no actual limitation of motion.  See Petitti v. McDonald, 27 Vet. App. 415 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).
The Veteran's bilateral knee instability is rated under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability of a knee, and provides for a maximum 30 percent rating for a severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran's DJD of the knees is rated pursuant to Diagnostic Code 5010, which instructs that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added.  Id. 

Under Diagnostic Code 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  


B.  Analysis and Findings

The Veteran has stated that his knee instability is most problematic ambulating stairs, especially descending them.  See Board Hearing Transcript (Tr.) at 8.  No objective evidence joint instability was detected at his most recent VA examination in February 2017.  He uses a cane and often knee braces when ambulating to prevent falling.  His current schedular rating contemplates a severe impact due to knee instability, and he has been in receipt of the maximum schedular rating for bilateral knee instability throughout the appeal period.  Thus, a higher rating is not warranted for based on bilateral knee instability.

Regarding DJD, at no point during the appeal period has the Veteran's flexion been limited to 45 degrees in either knee, nor has his extension been limited to 10 degrees or more.  At his most recent VA examination he was measured to have flexion to 110 degrees bilaterally and extension to 0 degrees bilaterally, both on active and passive motion.  The Veteran described pain on weight bearing and throughout the range of motion at his most recent examination but was unable to replicate any additional functional loss assuming repetitive use over time and denied any occurrence of flare-ups.  The examiner noted the Veteran's knee condition was productive of less movement than normal, disturbance of locomotion, interference with standing, and limitations on walking, climbing, kneeling and squatting.  The Veteran stated he was prohibited from squatting, playing on the floor and coaching sports.  The Veteran has undergone range of motion testing on many occasions during the appeal period.  See, e.g., March 2010 VA examination report; March 2012 VA treatment record; November 2012 and February 2013 private treatment records.  Even considering the Veteran's pain and corresponding functional impairment, his bilateral knee disability has been not productive of compensable limitation of motion.  Nor has his disability been manifested by ankylosis, or malunion or nonunion of the tibia or fibula.  He has had previous bilateral meniscal tears treated surgically on multiple occasions, but all prior to the appeal period.  Thus, no other diagnostic codes apply for assignment of a rating in excess of 10 percent.

The Board thus finds that the preponderance of the evidence is against a finding that higher ratings are warranted for the Veteran's bilateral knee instability or arthritis.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A rating in excess of 30 percent for left knee instability is denied.

A rating in excess of 30 percent for right knee instability is denied.

A rating in excess of 10 percent for post-operative left knee DJD is denied.

A rating in excess of 10 percent for post-operative right knee DJD is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


